DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,124,953; claims 1-2 of US Patent No. 10,155,617; and claims 1-7 of U.S. Patent No. 11,267,645. Although the claims at issue are not identical, they are not patentably distinct from each other because each claims a container and the blank for making comprising a pull tab configured to close an opening of an inner container of consumer goods (e.g. cigarettes); said.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-9 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seyfferth De Oliveira (US 2015/0021219 A1).
	Regarding claims 1 and 14-15, Seyfferth De Oliveira teaches a reinforced resealable inner package for a container comprising an outer box (102) defining an inner volume, the outer box including, a hinged lid (see Figures 1-2); an inner box (106) defining and opening (114) and including, a first inner layer, and a second inner layer; and a pull tab (108) covering the opening, the pull tab including a first tab layer including paper, the first tab layer fully covering and extending past edges of the opening in the inner box (see Fig. 1), a second tab layer including a first adhesive releasably adhering an edge portion of the pull tab to the inner box (see Par. 0077), and a third tab layer including a second adhesive permanently adhering the pull tab to the inner box and the outer box (see Par. 0018, 0076, and 0082).  Examiner considers the areas of re-stick adhesive to be located along the rectangular periphery of the opening.
	Regarding claim 2, Seyfferth De Oliveira teaches a container wherein the inner box includes panels separated by fold lines, the inner box defining an inner volume (see Fig. 3a).
	Regarding claims 3-8, Seyfferth De Oliveira teaches a container wherein the first inner layer of the inner box includes a rigid paperboard material (see Par. 0045).  Examiner notes that Seyfferth De Oliveira discloses the inner box as being a laminate of three materials: a metal foil, a paper liner, and a print receptive top coating with adhesive applied between.  Examiner considers paperboard to be generally rigid.
	Regarding claim 9, Seyfferth De Oliveira teaches a container wherein the first inner layer and the third inner layer are attached by a third adhesive (see Par. 0082-0083).
	Regarding claim 16-20, Seyfferth De Oliveira teaches a container wherein the pull tab further includes a fourth tab layer including a polymer (see par. 0064).
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seyfferth De Oliveira in view of Cham et al. (US 2013/0101855 A1; hereinafter Cham).
	Regarding claim 10, Seyfferth De Oliveira discloses the claimed invention except for a polyvinyl alcohol-based adhesive.  Cham teaches a barrier paper packaging and process for its production comprising a polyvinyl alcohol-based adhesive between layers of a composite (see Par. 0006-0008).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Seyfferth De Oliveira’s package blank to be made from the composite with polyvinyl alcohol-based adhesive between layers of the composite taught by Cham in order to further enhance desirable barrier properties, as taught by Cham.
10.	Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seyfferth De Oliveira in view of Parker (US 4349402 A).
Regarding claims 11-13, Seyfferth De Oliveira discloses the claimed invention except for a fourth layer comprising a metallized polyester.  Parker teaches a method for producing a bright metalized foil or board comprising adhesives adhering a foil layer to a paper layer within a metalized paperboard composite comprising a metallized polyester material (see Fig. 2; and Col 2 lines 30-45).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to further modify Seyfferth De Oliveira’s packaging laminate to include a metallized polyester layer in order to improve the aesthetics of the packaging (Parker; Col 1 lines 45-55).
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734